DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8 and 9 of the Remarks, filed August 12, 2022, with respect to rejections under 35 U.S.C. §§ 102 and 112 have been fully considered and are persuasive.  The rejections have been withdrawn. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 23, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1, 8-11, and 18-28 are allowed and are re-numbered as claims 1, 2, 7-9, 15, 16, 3-6, and 11-14, respectively.

The following is an examiner’s statement of reasons for allowance:
The prior art of record do not disclose or render obvious at least the following claim elements:
as recited in claim 1 and similarly recited in claim 11, sending, by a User plane Function (UPF) entity of a core network element, a first data packet to a terminal, the first data packet being used for the terminal to measure a one-way delay between the UPF entity of the core network element and the terminal, and information carried in the first data packet being added by a first protocol layer of the UPF entity of the core network element, the first protocol layer of the UPF entity is located above a General Packet Radio Service (GPRS) Tunneling Protocol (GTP)-User plane (GTP-U) layer; and
as recited in claim 9 and similarly recited in claim 19, calculating, by the terminal, information about delay between a User plane Function (UPF) entity of a core network element and the terminal based on the first timestamp information carried in a first protocol layer of the first data packet and second timestamp information of receiving the first data packet;
wherein the first timestamp information carried in the first data packet is added by the first protocol layer of the UPF entity, the first protocol layer is located above a General Packet Radio Service (GPRS) Tunneling Protocol (GTP)-User plane (GTP-U) layer; and the first data packet is transparently transmitted to the terminal through Access Network (AN).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        09/07/2022